Citation Nr: 0723325	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-44 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine, status post 
laminectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which granted service connection for 
degenerative arthritis of the lumbar spine, status post 
laminectomy, and assigned a 10 percent evaluation effective 
May 9, 2003.

The Board notes that the veteran indicated disagreement with 
a January 2004 denial of service connection for residuals of 
a head injury in his January 2004 notice of disagreement.  
However, in a December 2004 substantive appeal (VA Form 9), 
the veteran indicated that he only wished to appeal his back 
claim.  Thus, the issue of entitlement to service connection 
for residuals of a head injury is not on appeal.  

The veteran testified at an April 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's last VA contract examination (QTC Medical 
Services) was completed in November 2003.  During an April 
2007 Board hearing, the veteran indicated that his service-
connected lumbar spine disability had gotten worse since his 
initial rating in 2004.  In order to assure due process, this 
case is remanded for a new VA examination to determine the 
current level of the veteran's disability.

The Board notes, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to degenerative 
arthritis of the lumbar spine, status 
post laminectomy.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should set forth all orthopedic 
and neurological symptomatology 
associated with the veteran's service-
connected low back disability.  

a).  The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability.  

b).  The orthopedic examination should 
include range of motion testing of the 
lumbar spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran likely 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

c).  The examiner should render findings 
responsive to the criteria for rating 
intervertebral disk (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
